DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-2, 4-14 and 16-17 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 17 (see Remarks pages 9-13 filed on 08/03/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Itoh et al (US 2017/0259590) discloses system for controlling an operation of feeding recording media from a plurality of physical medium containers of an output apparatus includes at least one memory to store output-related media/container information including logical information, property information of the recording media, and information of the plurality of physical medium containers by associating the logical information and the property information of the recording media, and associating the logical information and the information of the plurality of physical medium containers, and circuitry configured to generate an output instruction including logical information, extract the logical information from the output instruction, and identify one or more physical medium containers each containing a specific recording medium to be used in performing an image forming operation by referring the property information of the recording media and the information of the plurality of physical medium containers each associated with the extracted logical information in the memory, (Para 0024-0099). However, Itoh et al  “a storage that stores first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming; and a hardware processor, wherein, the hardware processor obtains from the first information stored in the storage, the operation setting and the operation failure information associated to the physical property information measured by the physical property obtainer, and the hardware processor performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information, which are obtained.”
Further, the next closest prior art Tao et al (US 2007/0057426) discloses set sheet post-processing (SPP) information having a post-processing-edge (PPE) code, a staple code and a punch code. When the staple code indicates one end of the PPE and the PPE is rotated towards the one end by 90.degree. with respect to the center of the sheet, the SPP code is updated, and the staple code SC is updated to indicate the other end of the PPE. Referring to a table, it is checked if the present SPP information indicates that SPP is inhibited or an error. When determined as an error, it is judged if the PPE can be changed to the neighboring edge with removing the error. In an affirmative judgment, the error is automatically removed with the PPE being changed to the neighboring edge together with changing the SPP position and an image being “a storage that stores first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming; and a hardware processor, wherein, the hardware processor obtains from the first information stored in the storage, the operation setting and the operation failure information associated to the physical property information measured by the physical property obtainer, and the hardware processor performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information, which are obtained.”
Finally, the next closest prior art Akazawa (US 2008/0044191) discloses printing process on a first apparatus is interrupted due to an error and the printing process is resumed by a second apparatus, it is determined whether a predetermined function (for example, stapling) is selected for the printing process according to the printing mode. If the predetermined function is selected for the printing process, the second printing apparatus prints the number of copies including the copy interrupted in the first machine according to the print setting. If the predetermined function is not selected for the printing process, the second printing apparatus prints the number of copies excluding the interrupted copy and the unprinted pages in the interrupted copy according to the “a storage that stores first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming; and a hardware processor, wherein, the hardware processor obtains from the first information stored in the storage, the operation setting and the operation failure information associated to the physical property information measured by the physical property obtainer, and the hardware processor performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information, which are obtained.”
Therefore, the prior arts Itoh et al, Tao et al and Akazwa alone or in combination do not render obvious in include the claimed feature in the affirmative, “a storage that stores first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming; and a hardware processor, wherein, the hardware processor obtains from the first information stored in the storage, the operation setting and the operation failure information associated to the physical property information measured by the physical property obtainer, and the hardware processor performs operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information, which are obtained.”

Regarding independent claim 17, the closest prior art, Itoh et al (US 2017/0259590) discloses system for controlling an operation of feeding recording media from a plurality of physical medium containers of an output apparatus includes at least one memory to store output-related media/container information including logical information, property information of the recording media, and information of the plurality of physical medium containers by associating the logical information and the property information of the recording media, and associating the logical information and the information of the plurality of physical medium containers, and circuitry configured to generate an output instruction including logical information, extract the logical information from the output instruction, and identify one or more physical medium containers each containing a specific recording medium to be used in performing an image forming operation by referring the property information of the recording media and the information of the plurality of physical medium containers each associated with the extracted logical information in the memory, (Para 0024-0099). However, Itoh et al does not disclose in the affirmative, “storing, by a storage, first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming, obtaining, by a hardware processor, from the first information stored in the storage, the operation setting and the operation failure information associated with the obtained physical property information, and performing, by the hardware processor, operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information which are obtained.”
Further, the next closest prior art Tao et al (US 2007/0057426) discloses set sheet post-processing (SPP) information having a post-processing-edge (PPE) code, a staple code and a punch code. When the staple code indicates one end of the PPE and the PPE is rotated towards the one end by 90.degree. with respect to the center of the sheet, the SPP code is updated, and the staple code SC is updated to indicate the other end of the PPE. Referring to a table, it is checked if the present SPP information indicates that SPP is inhibited or an error. When determined as an error, it is judged if the PPE can be changed to the neighboring edge with removing the error. In an affirmative judgment, the error is automatically removed with the PPE being changed to the neighboring edge together with changing the SPP position and an image being rotated by 90.degree, (Para 0099-0272). However, Tao et al does not disclose in the affirmative, “storing, by a storage, first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming, obtaining, by a hardware processor, from the first information stored in the storage, the operation setting and the operation failure information associated with the obtained physical property information, and performing, by the hardware processor, operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information which are obtained.”
Finally, the next closest prior art Akazawa (US 2008/0044191) discloses printing process on a first apparatus is interrupted due to an error and the printing process is resumed by a second apparatus, it is determined whether a predetermined function (for example, stapling) is selected for the printing process according to the printing mode. If the predetermined function is selected for the printing process, the second printing apparatus prints the number of copies including the copy interrupted in the first machine according to the print setting. If the predetermined function is not selected for the printing process, the second printing apparatus prints the number of copies excluding the interrupted copy and the unprinted pages in the interrupted copy according to the print setting, (Para 0024-0089). However, Akazwa does not disclose in the affirmative, “storing, by a storage, first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming, obtaining, by a hardware processor, from the first information stored in the storage, the operation setting and the operation failure information associated with the obtained physical property information, and performing, by the hardware processor, operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information which are obtained.”
Therefore, the prior arts Itoh et al, Tao et al and Akazwa alone or in combination do not render obvious in include the claimed feature in the affirmative, “storing, by a storage, first information, wherein said first information includes a list that associates (i) operation failure information regarding contents of operation failure which occurs when an image forming operation is performed with (ii) the physical property information of the recording medium used when the operation failure occurs and an operation setting regarding the image forming, obtaining, by a hardware processor, from the first information stored in the storage, the operation setting and the operation failure information associated with the obtained physical property information, and performing, by the hardware processor, operation regarding selection of the operation setting regarding the image forming operation on the recording medium based on i) the physical property information, (ii) the operation setting, and (iii) the operation failure information which are obtained.”

Dependent claims 2, 4-14 and 16 are allowed because of their dependency to claims 1 and 17 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677